Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In the first line of the specification, the title has been amended as follows:

 ULTRASONIC FLAW DETECTOR TEST BLOCK 

The above change has been made to reflect that, in the reply filed 30 December 2021, all instances of the term “dudou-shaped” were removed from the claims and accordingly such a description would not be indicative of the claimed invention if the title were to remain unchanged.


Claim Rejections - 35 USC § 112


Drawings
The drawings filed on 14 September 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
As noted in the interview with Applicant conducted on 8 February 2022, the amended subject matter of claim 10 should be indicated in a figure to show the claimed subject matter features of R1 (being a radius of the first arc-shaped groove) and R2 (being a radius of the second arc-shaped groove).

Response to Arguments
Applicant’s arguments, see last paragraph of the second page and first paragraph of the third page of Applicant’s remarks, filed 30 December 2021, with respect to amended claim 1 have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn. 
In particular, Zhang, while considered to disclose some features of Applicant’s claimed invention as set forth in amended claim 1, does not disclose a smallest distance between the first arc-shaped groove and the second arc-shaped groove being greater than 5 mm nor does it 

Reasons for Allowance
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a test block with a first arc-shaped groove and a second arc-shaped groove provided on a first side of the testing structure wherein a smallest distance between the first arc-shaped groove and the second arc-shaped groove is greater than 5 mm, when considered in combination with the other limitations recited in the instant claim.
As to claims 2-4 and 6-10: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856